Citation Nr: 0115575	
Decision Date: 06/06/01    Archive Date: 06/13/01

DOCKET NO.  99-25 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than June 3, 1997 
for a grant of service connection for the residuals of cold 
injuries to both lower extremities.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active service from March 1943 to February 
1946.  He is a recipient of the Purple Heart Medal.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of August 1999, in 
which the RO granted service connection for the residuals of 
cold injuries to the right foot and residuals of cold 
injuries to the left foot.  In this rating decision, a 30 
percent rating was assigned for residuals of cold injuries to 
both lower extremities from June 3, 1997, to January 11, 
1998, under the provisions of 38 C.F.R. § 4.104, Diagnostic 
Code 7122.  Since the rating criteria for the residuals of 
frozen feet were changed effective January 12, 1998, the RO 
then assigned a 20 percent rating for the residuals of cold 
injury to the right foot and a separate 20 percent rating was 
assigned for the residuals of cold injury to the left foot, 
both effective from January 12, 1998.  The veteran appealed 
this rating action seeking an earlier effective date for a 
grant of service connection for the residuals of cold 
injuries to both lower extremities.  

The veteran appeared and gave testimony at an RO hearing 
before a hearing officer in January 2000.  A transcript of 
this hearing is of record.  In April 2001, the veteran again 
appeared and gave testimony at a hearing in Washington, D.C., 
before the undersigned Board Member.  A transcript of this 
hearing is also of record.  The case is before the Board for 
appellate consideration at this time.  


FINDINGS OF FACT

1. Following the veteran's separation from military service, 
no claim for VA compensation benefits based on service 
connection for residuals of cold injury to the lower 
extremities is shown to have been submitted within the one 
year period after the veteran's discharge from service or 
prior to June 3, 1997.  

2. The veteran's initial claim for service connection for 
residuals of cold injuries to the lower extremities was 
received on June 3, 1997.  

3. The VA has no duty to instruct or inform the veteran in 
regard to the efficacy of filing a claim for service 
connection for the residuals of cold injury to his lower 
extremities.


CONCLUSION OF LAW

The criteria for the assignment of an effective date earlier 
than June 3, 1997 for a grant of entitlement to service 
connection for the residuals of cold injuries to the lower 
extremities have not been met.  38 U.S.C.A. § 5110 (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475 § 4, 114 Stat. 2096, 2098-2099 (2000) (to be codified 
as amended at 38 U.S.C. § 5107); 38 C.F.R. §3.400 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that there has been a significant 
change in the law during the pendency of the veteran's 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supercedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).

Because of the change in the law brought about by the VCAA, a 
determination is necessary as to the potential for prejudice 
to the veteran were the Board to proceed to consider the 
merits of the veteran's claim for entitlement to an earlier 
effective date for a grant of service connection for the 
residuals of cold injuries to both lower extremities.  While 
it is apparent that the RO has not yet considered whether any 
additional notification or development actions are required 
under the VCAA in regard to the issue currently on appeal, an 
issue regarding the effective date for a grant of service 
connection is one primarily determined by governing legal 
authority and, as such, additional factual development of the 
record is unlikely to be dispositive.  The veteran and his 
representative have been informed of the law and regulations 
governing the effective date of a grant of service connection 
in the December 1998 statement of the case and the subsequent 
supplemental statement of the case of March 2000.  In 
addition, the Board notes that neither the veteran nor his 
representative have alleged that further evidentiary 
development is necessary in regard to the issue currently on 
appeal.  In this regard, the Board notes that at the hearing 
before the undersigned, all potential sources of relevant 
information were explored and the veteran was provided the 
opportunity to fully articulate his claim and the reason it 
should be allowed.  The Board therefore concludes that no 
further action by the RO is necessary under the VCAA and the 
Board will therefore proceed to consider on the merits the 
veteran's claim for an earlier effective date for a grant of 
service connection for the residuals of cold injuries to the 
lower extremities.  

The pertinent facts in regard to the veteran's claim for an 
earlier effective date for a grant of service connection for 
the residuals of cold injuries to the feet are not in 
dispute.  The veteran had active service during World War II 
from March 1943 to February 1946.  He participated in the 
Rhineland and Central Europe campaigns.  He was wounded in 
action in February 1945 when he sustained bullet wounds to 
the right lower extremity or foot.  (The discharge 
examination states the right foot, but the veteran asserts 
that the injury was to the leg.  There are no service medical 
records reflecting treatment of the injury.)  The service 
medical records contain no complaints, findings, or diagnosis 
indicative of cold injuries to the lower extremities.  No 
pertinent abnormalities were reported on the veteran's 
February 1946 examination prior to service discharge, and the 
lower extremities were noted to be normal.

A Veteran's Application for Compensation or Pension (VA Form 
21-526) was received on May 2, 1966, in which the veteran 
claimed service connection for a right leg disorder incurred 
in November 1944 for the purpose of "J" insurance.  At that 
time the veteran did not report treatment by any medical care 
provider for residuals of his wound, nor was any mention made 
of residuals of cold injury.  In an unappealed rating action 
of June 1966, the RO granted service connection for a right 
foot scar and also granted service connection for a "left" 
leg scar.  A noncompensable evaluation was assigned for each 
of these disabilities, effective May 2, 1966.  Service 
connection was denied for a right leg condition.  (No VA 
medical examination was conducted in connection with this 
claim.)  The veteran was advised of this determination and 
given his appellate rights, but did not file a notice of 
disagreement.  

In an August 1990 letter, the veteran's representative 
indicated that the veteran was claiming service connection 
for myopic astigmatism and service connection for 
postoperative residuals of a left herniorrhaphy.  It was 
indicated that the veteran was also claiming a compensable 
rating based on multiple noncompensable service connected 
disabilities under the provisions of 38 C.F.R. § 3.324.  
Neither the representative nor the veteran made any mention 
of his history of cold injury or residuals thereof.  In an 
unappealed rating action of December 1994 the RO granted 
service connection for a left inguinal herniorrhaphy scar 
which was assigned a noncompensable rating from August 14, 
1990.  The RO denied service connection for bilateral myopic 
astigmatism and also denied a compensable rating based on 
multiple noncompensable service connected disabilities under 
the provisions of 38 C.F.R. § 3.324.  

A January 1995 letter was received from the service 
representative pertaining to various possible residuals of 
the wound to the right lower extremity in service; no mention 
was made of cold injury or residuals thereof.  

In letters to the veteran dated in February and March 1995, a 
VA medical facility informed the veteran of the date place 
and time of a scheduled for a VA medical examination in March 
1995.  These letters were returned by the Postal Service as 
undeliverable.  A further letter was sent to the veteran 
informing him of the date time and place of a VA medical 
examination scheduled in March 1997.  This letter was also 
returned by the Postal Service as undeliverable.  

During an April 1997 VA medical examination, the veteran gave 
a history of a missile wound to the right leg at the calf 
level sustained in January 1945.  It was said that he later 
developed trench foot on the right with limping.  The 
examiner noted that neither the entrance nor exit site could 
be visualized.  No findings pertinent to cold injury 
residuals were identified, although the veteran reported 
trench foot in the right leg only.  After evaluation, the 
diagnosis was history of right leg injury per patient report 
with residual limping and trench foot.  

In a letter received on June 3, 1997, the veteran stated, 
among other things, that during cold weather he had symptoms 
from immersion foot.  This was said to have been incurred 
during service.  (As noted earlier in this decision, in a 
rating decision of August 1999 the RO granted service 
connection was granted for the residuals of cold injuries to 
both lower extremities effective June 3, 1997.)  

During an RO hearing in January 2000 the veteran gave a 
history of injuries to the lower extremities due to cold 
weather during service, as well as gunshot wounds to the 
right lower extremity sustained while performing his duties 
as a combat medic.  The veteran said that he never received 
medical treatment of any kind for his cold injuries.  

At the April 2001 hearing before the undersigned Board member 
in Washington, D.C., the veteran again said that he was 
exposed to extreme cold while in combat in Germany during 
early 1945.  He said that he developed limping and discomfort 
in the feet during that period.  After discharge he 
experienced continuing discomfort and sweating in his feet.  
He indicated that he did not file a claim for VA benefits for 
this condition until 1997 since he was unaware that he could 
get benefits for the problem.  The veteran and his 
representative believed that the veteran should have been 
afforded a VA examination in connection with his 1966 claim 
for service connection for right leg and foot disabilities 
and that, had an examination been conducted at that time, the 
veteran would probably have been made aware at that time of 
his right to seek service connection for cold injuries and 
would have then filed a claim for such benefits at that time.  

Except as otherwise provided, the effective date of an award 
based on an original claim, a claim reopened after final 
adjudication, or a claim for increase, of compensation, 
dependency and indemnity compensation, or pension, shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of an application therefor.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

As for claims for disability compensation based on direct 
service connection, the effective date to be assigned is the 
day following separation from active service or the date 
entitlement arose if a claim is received within one year 
after separation from service; otherwise, the effective date 
will be the date of receipt of the claim, or the date 
entitlement arose, whichever is later.  Regarding presumptive 
service connection under 38 C.F.R. §§ 3.307, 3.308, 3.309, 
the effective date is the date entitlement arose, if a claim 
is received within one year after separation from active 
duty; otherwise it is the date of receipt of a claim, or the 
date entitlement arose, whichever is later.  Where the 
requirements for service connection are met during service, 
the effective date will be the day following separation from 
service if there was continuous active service following the 
period of service on which the presumption is based and a 
claim is received within one year after separation from 
active duty.  38 C.F.R. § 3.400(b)(2)(I), (ii) (2000).  

The Board further notes that 38 U.S.C.A. § 5101(a) (West 
1991) mandates that a claim must be filed in order for any 
type of benefit to accrue or be paid.  See Jones v. West 136 
F.3d 1296, 1299 (Fed Cir. 1998), and that the mere presence 
of medical evidence in the record does not establish an 
intent on the part of the veteran to seek service connection 
for the benefit in question.  See Brannon v. West, 12 Vet. 
App. 32, 34-5 (1998); Crawford v. Brown, 5 Vet. App. 33, 35 
(1993).  While the Board must interpret the veteran's 
submissions broadly, the Board is not required to conjure up 
issues that were not raised by the veteran.  Brannon at 35; 
see Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).  

The words application and claim are defined by regulation as 
a "formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit." 38 C.F.R. § 3.1(p) (2000).  Any 
communication or action that demonstrates an intent to apply 
for an identified benefit may be considered an informal 
claim.  38 C.F.R. § 3.155(a) (2000).  When determining the 
effective date of an award of compensation benefits, the 
Board is required to review all the communications in the 
file that could be interpreted to be a formal or informal 
claim for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 
198 (1992).  

The above evidence shows that the veteran did not file a 
claim for service connection residuals of cold injury until 
June 1997, more than 50 years after his discharge from 
service.  There is no objective medical evidence of the 
existence of such disability until after his claim was filed 
in 1997.  In this regard, the grant of service connection was 
based primarily on his history and the application of 38 
U.S.C. § 1154(b), which relaxes the evidentiary requirements 
for adjudication of certain combat-related VA disability 
compensation claims.  

However, the laws and regulations cited above preclude the 
assignment of an effective date earlier than June 3, 1997 for 
a grant of service connection for the residuals of cold 
exposure to the lower extremities.  No claim for service 
connection for this disorder, whether formal or informal, was 
filed within one year of service discharge.  There is no 
dispute as to this point.  Therefore, by operation of 
38 C.F.R. § 3.400(b) (2), the earliest effective date 
assignable based on a claim for direct service connection is 
the later of the date of receipt of the claim or the date 
entitlement arose.  Since the later in this case is the date 
of receipt of the veteran's initial claim for service 
connection for the residuals of cold injuries to the lower 
extremities, the Board is unable to assign an effective date 
of June 3, 1997 for entitlement to service connection for 
these disabilities.  Under the circumstances of this case, 
where the law is dispositive, the Board has no alternative 
but to deny the veteran's claim.  Sabonis v. Brown, 6 Vet. 
App. 426 (1994).  

The Board has noted the contention made by the veteran and 
his representative to the effect that the VA is responsible 
for the long delay in filing the veteran's claim for service 
connection for the residuals of cold injuries to the lower 
extremities since it neglected to afford him a VA examination 
of his feet and lower extremities during 1966 in connection 
with an unrelated claim for service connection that the 
veteran had filed at that time.  The Board can only say in 
this regard that, even if the VA breached its duty to assist 
the veteran in the development of an unrelated claim in 1966, 
there was at that time no claim for service connection for 
the residuals of cold injuries to the feet before the VA and 
therefore the VA had no recognized legal duty to assist in 
any development related to such disabilities.  It is 
noteworthy that the veteran at the time he filed that claim, 
which he noted was in connection with an application for 
"J" insurance, did not mention receiving medical treatment 
for any disorder.  He reported no symptoms whatsoever.  Those 
facts, in addition to the complete absence of any findings on 
the discharge examination, clearly did not suggest to the RO 
that there was a need for examination, prior to a grant of 
service connection for the wound residuals.  The assertion 
that had such an examination been conducted it would have 
shown residuals of cold injury is nothing more than 
speculation.  In this regard, it is noted that the veteran, 
whose letterhead stationery identifies him as a 
cardiovascular surgeon, was in the best position to report 
what symptoms he had, especially if, as he claims, he had 
sensitivity to cold in the affected areas since leaving 
service.  

In sum, there is no competent evidence in the record which 
suggests that the veteran even intended to file a claim for 
service connection for residuals of cold injury prior to June 
3, 1997.  That said, his claim for an earlier effective date 
for the award of service connection is denied.  


ORDER

Entitlement to an effective date earlier than June 3, 1997 
for a grant of service connection for residuals of cold 
injuries to the lower extremities is denied.  



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals



 

